Case: 18-10034      Document: 00515060860         Page: 1    Date Filed: 08/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-10034                          August 2, 2019
                                 Conference Calendar                      Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS ROBERTO RIVAS HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-527-1


Before REAVLEY, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Carlos Roberto Rivas Hernandez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Rivas Hernandez has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Rivas Hernandez’s response. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10034   Document: 00515060860   Page: 2   Date Filed: 08/02/2019


                              No. 18-10034

appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2